DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive. Applicant argues that Kobayashi fails to disclose a cavity disposed through the block wherein the at least one cavity provides communication from one of the pair of end surfaces to another of the pair of end surfaces and wherein the first sound absorbing material protects the second sound absorbing material from an ambient exterior weather exposure. 
Examiner disagrees. The end surfaces as claimed are analogous to the side walls of the Kobayashi reference. The cavity extends in a bowl shaped manner from the first side wall along the back wall to the second side wall.   As such the cavity of Kobayashi meets the limitation of providing communication from one end surface (side wall) to another of the pair of end surfaces (the other side wall). As such the cavity is shown as claimed.
	As it regards the limitation that the first sound absorbing material protects the second sound absorbing material, this is also shown as by nature of the second absorbing material being within the bowl shaped cavity it is protected on three sides thereof. As there is no requirement of it being protected on all sides the limitation as claimed is met.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

1. Claim 12-14,16, 20-22 and 26-28,  and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US4094380).
With respect to claim 12 Kobayashi discloses a sound absorption panel system (see column 4) for absorbing railway or vehicular traffic noise, the sound absorption panel system comprising:
A plurality of sound absorbing panels (implicit in the disclose of use in walls plural) configured to be disposed adjacent to each other in an end to end configuration (one of ordinary skill would recognize form the embodiments shown these individual modular elements are intended to be used in combination with one another to form walls they are described as blocks for forming walls), wherein each of the sound absorbing panels comprises:
A) a three dimensional block (1) of said first sound absorbing material comprising a first density (described as concrete), the three dimensional block further comprising a pair of end surfaces (the side walls) wherein one end surface of one panel of the plurality of sound absorbing panels is configured to be disposed substantially aligned and adjacent to an adjoining end surface of another panel of the plurality of sound absorbing panels (as is the conventional manner of stacking and laying blocks to form walls);
b) At least one cavity (bowl shaped cavity ) disposed through the block wherein the at least one cavity provides communication from one of the pair of end surfaces to another of the pair of end surfaces; and 
c) A second sound absorbing material of a second density (2 described as light density) disposed in the at least one cavity, wherein the second density is less than the first density;
and wherein each of the sound absorbing panels is configured such that each respective first sound absorbing material protects each respective second sound absorbing material from an ambient 
With respect to claim 13 as it regards the specific thicknesses as claimed, it would have been a routine matter of selecting the thicknesses based upon the desired structure and acoustical outputs of the device. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 14 Kobayashi further discloses wherein the first sound absorbing material comprises one or more of concrete (taught) and CBWF.
With respect to claim 16 regarding the selection of material such that it had the claimed noise reduction coefficient, it would have been an obvious smatter to select any known material which provided both the needed strength and the desired noise reduction.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 20 Kobayashi further discloses further comprising a first end panel disposed adjacent the end surface of a sound absorbing panel of the plurality of sound absorbing panels (see back surface of Kobayashi).
With respect to claim 21 Kobayashi as modified discloses the use of a plurality of panels, regarding the limitations that the sound absorbing panel of the plurality of sound absorbing panels is a first sound absorbing panel one could designate any selected panel the first, and further comprising a second end panel disposed adjacent the end surface of a last sound absorbing panel of the plurality of sound absorbing panel, wherein the last sound absorbing panel is other than the first sound absorbing panel one could designate any other panel of the plurality of panel sot be this panel. 

Further this is only matter of selecting a material to have the properties desired. One of ordinary skill would be capable of such a selection. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 26 Kobayashi further discloses wherein the second sound absorbing material extends between the pair of end surfaces (see figures).
With respect to claim 27 Kobayashi further discloses wherein the three-dimensional block comprises two or more layers or panels (multiple panels are shown forming back and two side walls of the block).
With respect to claim 28 Kobayashi further discloses a method of manufacturing a sound absorbing panel, for use in a sound absorption system that comprises a plurality of sound absorbing panels, the method comprising:
Molding (see column2 molding process is disclosed) one or more blocks in  a mold, each block having a pair of end surfaces to form a first sound absorbing material comprising a first density (concrete),
Wherein each sound absorbing panel is formed rom 1. A molded block having at least one cavity (shaped like a bowl) disposed through the block between the pair of end surfaces, or 

Wherein a second sound absorbing material having a second density less than the first density (described as lighter than the concrete), is disposed in the at least one cavity thereby being environmentally protected by the first sound absorbing member (on at least three sides and as such the limitation is met).
With respect to claim 30 Kobayashi further discloses wherein the assembled panel comprises a first layer with at least one channel disposed there along between the pair of end surfaces (see bowl shaped cavity).
With respect to claim 31 Kobayashi further discloses wherein the assembled panel further comprises a second layer placed there along  first layer thereby forming the at least one cavity  (see embodiment of figures 2 and 10).
With respect to claim 32 Kobayahsi further discloses wherein the second sound absorbing material is disposed into the channel prior to assembly (which is to say that the material is placed after molding the first material but before any additional construction of the sound reduction panel system).
With respect to claim 33 Kobayashi further discloses wherein the second material is disposed into the cavity after the cavity is formed (as the cavity is formed during the molding process).
2. Claims 15 and 23-25, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US4094380) as applied to claim 12  above, and further in view of Uhl (US20110203202).
With respect to claims 15 and 29 Kobayashi as modified discloses the invention as claimed except expressly wherein the material is CBWF comprising a density of about 520kg/m3.
Uhl discloses the use of CBWF (paragraph 6).
The use of a known material in a known way would have been obvious to one of ordinary skill in the art. The selection of the density would have been an obvious matter of optimization of the system,. 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 23 Uhl further discloses the use of a structural frame. 
With respect to claim 24 Uhl (para 5) further discloses the use of a structural frame, regarding the disposition of said frame adjacent to at least one of the plurality of sound absorbing panel this would have been the obvious configuration of a frame for providing structure to the panels. 
With respect to claim 25 As to the placement inside of the frame this would have been another obvious manner of utilizing the panels and frame together to impart structural integrity. 
3. Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US4094380) as applied to claim 12  above, and further in view of Smith (US86841635).
With respect to claim 17 Kobayashi discloses the invention as claimed except for expressly disclosing the second sound absorbing material comprises one or more of stone wool, mineral wool, fiberglass insulation or CBWF.
Smith discloses that mineral wool (abstract) is a known sound reduction material.
It would have been obvious to select a known sound reduction material for the second sound absorbing material.
The motivation for doing so would be ease of procurement and expectation of success.
With respect to claim 19 regarding the selection of a sound reduction coefficient of about 1 it would have been an obvious matter of tuning the system and selection of the specific materials to result in such a value. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 34 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prrio art fails to disclose expressly all of the limitation that 1) the mold is filled in layers. 2) those layers comprise at least a bottom layer (taught) of the first sound absorbing material, a layer of the second sound absorbing material having a width less than the width of the first sound absorbing material, and a further layer of first sound absorbing material. 3) The further layer of first sound absorbing material fills around the sides of the second sound absorbing material; this would preclude an open front face if one were to consider the top layer to be the top in figure 1 of Kobayashi. And 4) an additional layer of the first sound absorption material on top of the second sound absorbing material. 
As claimed claim 34 requires all of the sides to be covered by the first sound absorption material in a layer after the second sound absorbing material is placed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837